[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                            FILED
                                                   U.S. COURT OF APPEALS
                   __________________________________
                                                     ELEVENTH CIRCUIT
                                                        MARCH 12, 2009
                              No. 08-15571            THOMAS K. KAHN
                          Non-Argument Calendar            CLERK
                   __________________________________

                    D. C. Docket No. 08-02171-CV-MHS-1


GEORGIACARRY.ORG, INC.,
TIMOTHY BEARDEN,

                                                       Plaintiffs-Counter-
                                                       Defendants-Appellants,

                                    versus

CITY OF ATLANTA,
SHIRLEY FRANKLIN, in her official capacity as
Mayor of the City of Atlanta, Georgia,
BENJAMIN DECOSTA, in his official capacity as
Aviation General Manager of the City of Atlanta,

                                                       Defendants-Counter-
                                                       Claimants-Appellees.

                   _________________________________

            On Appeal from the United States District Court for the
                        Northern District of Georgia
                 __________________________________
                             (March 12, 2009)
Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Appellants brought this law suit in the district court to obtain a declaration

that House Bill 89 (“H.B. 89"), which the Georgia General Assembly enacted on

April 4, 2008, permits a person who possesses a Georgia license to carry a firearm

in the non-sterile areas of Hartsfield-Jackson Atlanta International Airport

(“Airport”). According to appellants, H.B. 89 overrides the City of Atlanta’s

longstanding policy prohibiting visitors to the Airport from carrying firearms.

Appellees, in their answer, asserted that H.B. 89 does not apply to the Airport and

that, if it did apply, H.B. 89 would be preempted by the pervasive scheme of

federal law and regulations governing airport security.

      Appellees moved the district court for judgment on the pleadings. In a

comprehensive order entered on September 26, 2008, the district court held that

H.B. 89 does not apply to the Airport. It therefore granted appellees’ motion and

dismissed appellants’ complaint. Appellants now appeal, arguing that contrary to

the district court’s holding, H.B. 89 does apply to the Airport. We reject their

argument, concluding for the reasons stated in the district court’s September 26

order that appellants’ argument is meritless.

      AFFIRMED.

                                          2